

Exhibit 10.1


[Babcock & Wilcox Letterhead]
August ___, 2017
BY HAND


[Employee]
[Address]


Dear [Employee]:
This letter memorializes the terms of a special performance unit award that
Babcock & Wilcox Enterprises, Inc. (the “Company”) is making to you. Effective
August ___, 2017, the Company hereby grants you ___ performance units (the
“Performance Units”), subject to the terms and conditions set forth below.
Certain capitalized terms not defined herein are defined in Annex A hereto.
Vesting Conditions. The Performance Units shall vest as follows: (a) 40% of the
Performance Units shall vest on February ___, 2018 (the “First Vesting Date”),
and (b) 60% of the Performance Units shall vest on August ___, 2018 (the “Second
Vesting Date”) (each of the First Vesting Date and the Second Vesting Date, a
“Vesting Date”), subject in each case to your continued employment with the
Company and its affiliates through the applicable Vesting Date. Notwithstanding
the foregoing, if your employment terminates pursuant to a Qualifying
Termination, any unvested Performance Units shall vest in full effective as of
the date of such termination of employment.
Settlement. Any vested Performance Units shall be satisfied by payment in cash
to you, within 30 days following the date on which the applicable Performance
Units vest, of an amount equal to the product of (x) the number of Performance
Units that vested on the applicable vesting date multiplied by (y) the
applicable Measurement Value, subject to applicable tax withholding.
Recoupment Under Certain Circumstances. In the event that, after the First
Vesting Date but prior to the Second Vesting Date, you incur a termination of
employment with the Company that is not a Qualifying Termination, you shall,
within ten business days of such termination, repay the Company the after-tax
portion of any amounts previously paid to you hereunder.
The Performance Units shall not count toward or be considered in determining
payments or benefits due under any other plan, program, or agreement. You and
the Company acknowledge that your employment is “at will” and may be terminated
by either you or the Company at any time and for any reason.
This letter may not be amended or modified, except by an agreement in writing
signed by you and the Company. This letter shall be binding upon any successor
of the Company or its businesses (whether direct or indirect, by purchase,
merger, consolidation, or otherwise), in the same manner and to the same extent
that the Company would be obligated under this letter if no succession had taken
place. The term “Company,” as used in this letter, shall mean the Company as
defined above and any successor or assignee to the business or assets that by
reason hereof becomes bound by this letter.
This letter shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to conflict of laws principles.


[Signature Page Follows]





Please indicate your agreement with and acceptance of the terms and conditions
of this letter agreement, by signing this letter agreement in the space provided
below. Please keep a copy for your records and return the original to me.
Sincerely yours,
BABCOCK & WILCOX ENTERPRISES, INC.


By: _____________________________
Name:
Title:


Acknowledged and Agreed:


_____________________________
[Employee]



Exhibit A
Certain Definitions
For purposes of this letter agreement, the following terms have the meanings
ascribed to them below:
“Average Fair Market Value” means, with respect to a vesting date, the average
Fair Market Value over the 30-day period immediately preceding such vesting
date, measured by dividing the sum of all Fair Market Values for trading days
during such period by the number of such trading days, provided that if such
vesting date occurs subsequent to a Change in Control, the applicable 30-day
period shall be the 30-day period immediately preceding such Change in Control.
“Cause” means your (i) willful and continued failure to perform substantially
your duties with the Company or an affiliate of the Company (occasioned by
reason other than your physical or mental illness or disability) after a written
demand for substantial performance is delivered to you by the Company which
specifically identifies the manner in which the Company believes that you have
not substantially performed your duties, after which you shall have 30 days to
defend or remedy such failure to substantially perform your duties, (ii) willful
engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company or its successor, or (iii) conviction with
no further possibility of appeal for, or plea of guilty or nolo contendere by
you to, any felony. If, immediately prior to your cessation of employment, you
hold a position with the Company such that your compensation is regularly
subject to review by the Committee, then the cessation of your employment under
(i) and (ii) above shall not be deemed to be for “Cause” unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Committee at a meeting of such Committee called and held for such purpose (after
reasonable notice is provided to you and you are given an opportunity, together
with your counsel, to be heard before such Committee), finding that, in the good
faith opinion of such Committee, you are guilty of the conduct described in (i)
or (ii) above, and specifying the particulars thereof in detail.
“Change in Control” has the meaning set forth in the Equity Plan.
“Committee” means the Compensation Committee of the Company’s Board of
Directors.
“Disability” has the meaning set forth in the Equity Plan.
“Equity Plan” means the Company’s Amended and Restated 2015 Long-Term Incentive
Plan.
“Fair Market Value” has the meaning set forth in the Equity Plan. In the event
that an event of the type described in Section 4.4 of the Equity Plan occurs
between August 1, 2017 and August 1, 2018, the Fair Market Value for any date
subsequent to such event shall be equitably adjusted by the Committee to reflect
the impact of the event.
“Good Reason” means (i) a material diminution in your duties or responsibilities
from those applicable immediately before the date on which the applicable Change
in Control occurs, (ii) a material reduction in your annual rate of base salary
or target bonus as in effect on the applicable Change in Control or as either of
the same may be increased from time to time thereafter, (iii) a material
reduction in the amount of your annual target long-term incentive compensation
opportunity (whether payable in cash, common stock or a combination thereof) as
in effect on the applicable Change in Control or as the same may be increased
from time to time thereafter, unless such material reduction applies to all
similarly situated executives of the Company or its successor and the parent
corporation resulting from the applicable Change in Control; and provided that
for the avoidance of doubt, a material reduction of such annual target long-term
incentive compensation opportunity shall not be deemed to occur solely because
such opportunity becomes payable solely in cash, or (iv) a change in the
location of your principal place of employment by more than 50 miles from the
location where you were principally employed immediately before the applicable
Change in Control. Notwithstanding the foregoing, “Good Reason” shall not be
deemed to exist unless: (1) you have provided written notice to the Successor of
the existence of one or more of the conditions listed in (i) through (iv) above
and your intention to terminate employment as a result within 60 days after your
knowledge of such condition or conditions occurs, (2) such condition or
conditions have not been cured by the Company within 30 days after receipt of
such notice, and (3) you actually terminate employment within 30 days after the
expiration of such 30-day cure period.
“Initial Value” means the Fair Market Value on August ___, 2017.
“Measurement Value” means (i) if the applicable Average Fair Market Value is
equal to or less than 75% of the Initial Value, 75% of the Initial Value, (ii)
if the applicable Average Fair Market Value is greater than 75% of the Initial
Value but less than 200% of the Initial Value, the applicable Average Fair
Market Value, or (iii) if the applicable Average Fair Market Value equals or
exceeds 150% of the Initial Value, 150% of the Initial Value.
“Qualifying Termination” means a termination of your employment with the Company
due to (i) your death or Disability, (ii) a termination by the Company without
Cause, or (iii) following a Change in Control, a termination by you for Good
Reason.
“Reduction in Force” means a termination of employment under circumstances that
would result in the payment of benefits under The Babcock & Wilcox Employee
Severance Plan or a successor plan (as may be amended) whether or not you are a
participant in such plan, termination of employment in connection with a
voluntary exit incentive program, or termination of employment under other
circumstances which the Company designates as a reduction in force.




